Citation Nr: 1748398	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include mitral valve regurgitation.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976 (first period), January 1978 to January 1981 (second period), September 1990 to July 1991 (third period), January 2004 to June 2004 (fourth period), and May 2007 to March 2008 (fifth period).  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board observes that evidence has been added to the claims file since the July 2013 Supplemental Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ), including VA treatment records, records from the Social Security Administration (SSA), and records from the Veteran, including a statement and medical records.  As the Board is granting the Veteran's claim for service connection for a heart disorder, there is no prejudice in adjudicating the Veteran's claim without initial AOJ review of this evidence.  Regarding the claim for service connection for a sleep disorder, where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial AOJ review of such evidence, the Board may consider it in the first instance.  As for records from VA dated after July 2013 and records from SSA, they are duplicative or otherwise cumulative of medical evidence that was previously of record, or they do not have a bearing on the Veteran's claim.  As such, it is not necessary to refer this evidence to the AOJ, and the Board may proceed to adjudicate the Veteran's claim for service connection for a sleep disorder.  See 38 C.F.R. § 20.1304(c).  

The issue of entitlement to VA pension benefits has been raised by the record in an August 2014 VA Form 21-526, but it does not appear to have been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for hypertension and headaches, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran's mitral valve regurgitation, which clearly and unmistakably pre-existed his fourth period of service, increased in severity during his fourth period of service.  

2.  The increase in the severity of the Veteran's mitral valve regurgitation was not clearly and unmistakably due to the natural progress of the disease.  

3.  The preponderance of the evidence of record is against a finding that the Veteran has a current sleep disorder diagnosis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's mitral regurgitation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).  

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that although service treatment records from the Veteran's second period of service are incomplete, and that service treatment records from his fifth period service are unavailable, there is no further duty to obtain them here.  Specifically, in February 2010, VA made a formal finding of unavailability with respect to these records, and the Veteran was informed of such in an April 2010 letter.  38 C.F.R. § 3.159(c)(2).  Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the instant claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  
II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In general, a veteran is considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Heart Disorder: Factual Background and Legal Analysis

As reflected in various lay statements and his November 2016 Board hearing testimony, the Veteran essentially contends that he is entitled to service connection for a heart disorder on the basis that it was aggravated by strenuous activity during active military service.  

The Veteran's November 1975 enlistment examination report reflects that a precordial heart murmur was identified.  In an October 1976 report of medical examination, he was clinically evaluated as normal.  Service treatment records from the Veteran's second period of service are incomplete and do not include entrance or separation examination reports.  Reports of medical history and examination from March 1991 and June 1991 reflect that the Veteran denied any history of heart trouble, palpitation, or pounding heart, and that his heart was evaluated as normal.  

A November 1996 private cardiovascular ultrasound provides that the Veteran had a clinical history of heart palpitations and a heart murmur.  According to the report, the Veteran had mitral valve prolapse with mild mitral regurgitation and left atrium at the upper limits of normal.  The remainder of the study was normal.  

A March 2003 reserve component periodic health assessment indicates that the Veteran had a normal ECG.  

During the Veteran's fourth period of active military service, he was deployed to Uzbekistan for four months, where he served as an air transportation specialist.  As reflected from the Veteran's hearing testimony and an August 2009 statement from T.R., who served on the same team as the Veteran during this deployment, the Veteran's duties during his deployment were building cargo pallets that were up to 10,000 pounds each, and manually pushing them on and off of aircrafts with four to six other service members.  These shifts lasted for twelve hours.  The Veteran testified that during this time, he had "all of the symptoms," and sleeping was his only form of relief.  According T.R., the Veteran was extremely strained and exhausted at the end of these twelve-hour shifts.  Service treatment records during this time include an abnormal ECG from March 2004.  There was a borderline first degree AV block and a notation to consider left arterial enlargement.  

Treatment records from the Landstuhl Regional Center dated in October 2006 and November 2006, during which time the Veteran was a civilian contractor, reflect that the Veteran was experiencing exertional dyspnea and chest pains.  A November 2007 cardiac catheterization report showed posterior mitral valve prolapse, severe mitral regurgitation, normal coronary arteries, low normal left ventricular systolic function, mild diastolic dysfunction, and mild pulmonary hypertension.  Since that time, VA treatment records show treatment for severe mitral regurgitation due to ruptured chordae of the posterior leaflet of the mitral valve with structural change of the heart.  Private medical records from the Baptist Memorial Hospital of Miami and cardiologist M. St. John reveal that the Veteran underwent a left cardiac catheterization procedure in May 2010.  The impressions were normal coronary arteries, severe mitral regurgitation, and mildly-reduced ventricular systolic function.  In June 2010, the Veteran underwent elective mitral valve repair surgery.  

Here, the Board finds that that first Shedden element of a current disability is met given the Veteran's noted diagnosis of mitral valve regurgitation.  E.g., Shedden, 381 F.3d at 1167.  In light of the fact that the Veteran's mitral regurgitation was first diagnosed in November 1996, the Board finds that it clearly and unmistakably preexisted his fourth period of active service.  For the reasons below, the Board also finds that the record supports a finding of aggravation during the Veteran's fourth period of service, particularly when relying on a private opinion from Dr. A. Selbst.  

As noted above, a March 2004 ECG from the Veteran's fourth period of service was abnormal and showed a borderline first-degree AV block.  Considering the fact that a March 2003 ECG was normal, the record suggests that the Veteran's condition was aggravated during his fourth period of service.  Moreover, in his August 2012 opinion, Dr. Selbst discussed the Veteran's history of cardiovascular issues and the progression of his symptoms, and he cited to peer-reviewed medical literature showing an association between physical exercise and an increase in severity of regurgitation in individuals with mitral valve prolapse.  Based on cited medical literature and the evidence of record, particularly, the Veteran's contentions regarding his fourth period of service, Dr. Selbst opined that the Veteran's severe, in-service physical stress likely contributed to the progression of his heart disease to severe mitral regurgitation and ruptured chordae.  Given that Dr. Selbst utilized pertinent medical records, medical literature, the Veteran's contentions, and his medical expertise in rendering his decision, the Board finds Dr. Selbst's opinion to be fully-informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  Furthermore, Dr. Selbst's opinion is bolstered by a January 2012 private opinion from the Veteran's cardiologist, Dr. M. St. John, in which he maintained that the Veteran's condition had progressed on account of continued cardiac aggravation due to his physically demanding military occupations.  While the Board acknowledges that a June 2010 VA examiner opined that it was less likely than not that the Veteran's pre-existing mitral valve regurgitation was aggravated by service, the examiner only considered the Veteran's fifth period of service.  As he failed to address the Veteran's fourth period of service, the Board affords limited probative value to the June 2010 examiner's opinion, and it is outweighed by the private opinions noted above, particularly, that of Dr. Selbst, and it will not be further discussed herein.  See id.  

Given the above-noted evidence, the Board cannot find that the Veteran's pre-existing mitral valve regurgitation was clearly and unmistakably not aggravated by service.  Accordingly, the record supports a finding that the Veteran's mitral valve regurgitation, which preexisted his fourth period of active service, was aggravated during this period, and service connection is warranted.  

	Sleep Disorder: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a sleep disorder.  As reflected in a January 2010 statement, the Veteran maintained that his claimed sleep disorder was due, at least in part, to his mitral valve regurgitation, as he was only able to sleep on his right side.  He also indicated that his claimed disorder might be due to thoughts of deployment.  In a February 2013 statement, the Veteran maintained that his sleep disorder was due to his heart condition and PTSD, as he was "agitated and got worse" during his deployments, especially after twelve-hour labor intensive shifts.  

As an initial matter, the Board notes that the Veteran has previously been denied service connection for PTSD and depression and finds no reason to refer these issues to the AOJ, as SOCs were issued pertaining to these claims in September 2015 and June 2016, respectively, and the Veteran did not subsequently perfect appeals of these claims.  

Available service treatment records show no complaints relating to, or treatment for, sleep difficulties.  In reports of medical history dated in November 1975, October 1984, September 1988, March 1991, June 1991, June 1997, and January 2001, the Veteran denied any history of frequent trouble sleeping.  There are no notations regarding sleep-related issues in corresponding reports of medical examination.  

Following service, the Veteran was afforded a VA general medical examination in June 2010.  With respect to his claimed sleep disorder, the Veteran reported an onset of 2004, and he provided that his heart murmur and/or palpitations would wake him up, and he would have to sleep on his right side for comfort.  He slept for approximately four to five hours per night.  The Veteran was not receiving any treatment for a sleep disorder.  The examiner provided that there was no sleep disorder diagnosis and opined that no specialist examination was indicated.  

Neither the Veteran's VA treatment records nor his private medical records document treatment for a sleep-related disorder.  January 2012 treatment records from Dr. M. St. John note that the Veteran complained of easy fatigability and of feeling a "little tired" during the day by mid-afternoon.  It was noted that he was the father of a fourteen-month-old child who was not sleeping well and was having frequent night awakenings.  The Veteran reported that his spouse asked him to mention that he occasionally twitched at night, but he denied any snoring or any witnessed apneic episodes.  There was no impression or assessment of a sleep disorder.  Additionally, while the August 2012 medical opinion from Dr. A. Selbst notes that the Veteran occasionally has nightmares due to military stressors, there is no indication of a sleep-related disorder.  

In a February 2013 statement, the Veteran's spouse wrote that the Veteran had been suffering from a sleep disorder since the time they met in 2000, but she did not include any additional information.  

As noted above, to establish service connection for a claimed disorder on either a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).

With respect to the required Shedden element of a current disability, the weight of the evidence of record is against a finding that a sleep disorder currently exists or has existed at any time during the course of the appeal.  

Crucially, the June 2010 examiner found no basis for rendering a diagnosis of a sleep disorder.  As the examination report reflects that the examiner considered the Veteran's medical records, the Veteran's contentions, and his medical expertise in finding no current disability, the Board finds the June 2010 examiner's opinion to be fully-informed and reliable.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  Moreover, there is no objective evidence of record that tends to suggest that the Veteran has had a sleep disorder at any time during the course of the appeal.  On the contrary, the Veteran's medical records are devoid of any indication of a sleep disorder.  Although the Veteran reported occasional twitching at night in January 2012, he denied any snoring or witnessed apneic episodes, and his treating physician noted that although the Veteran complained of easy fatigability and feeling "a little tired" by mid-afternoon, the Veteran was the father of an infant with frequent awakenings.  As such, the weight of the evidence of evidence is against a finding that the Veteran has a current disability.  

The Board has considered the lay contentions of the Veteran and his spouse and acknowledges that both the Veteran and his spouse are competent to offer statements regarding observable symptomatology, such as discomfort during sleep or occasional twitching.  See Layno, 6 Vet. App. at 469-70.  However, diagnosing an actual sleep disorder is beyond their purview as lay witnesses.  As such, a determination as to whether the Veteran has a currently-diagnosed sleep disorder requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, neither the Veteran's nor his spouse's lay assertions constitute competent evidence concerning a possible sleep disorder diagnosis.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the competent medical opinion of record weighs significantly against a finding that the Veteran has a current sleep disorder, and there is otherwise no objective medical evidence of record that tends to suggest that the Veteran has a current sleep disorder.  

In summary, the competent medical evidence of record weighs against a finding that the Veteran's has had a current sleep disorder at any time during the course of the appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for mitral valve regurgitation is granted.  

Entitlement to service connection for a sleep disorder is denied.  


REMAND

Before a decision can be reached on the instant claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Hypertension

The Veteran contends that he is entitled to service connection for hypertension, to include as due to his now service-connected mitral regurgitation.  Based on a December 2010 statement from the Veteran and a June 2010 VA general medical examination report, the Veteran has reported that he was diagnosed with hypertension in 1994 or 1995.  Based on the evidence of record, the earliest indication of hypertension is in 2006.  Specifically, October and November 2006 treatment records from the Landstuhl Regional Medical Center from the Veteran's time as a civilian contractor include diagnoses of systemic hypertension and mild pulmonary hypertension.  

In the June 2010 VA examination report, the examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his mitral valve regurgitation.  In support of his opinion, the examiner noted that he could not find any evidence of the Veteran being treated for hypertension.  The examiner maintained that although the Veteran was started on hypertension medication in April 2009, patients with mitral valve regurgitation are treated with hypertension medication regardless of whether they have hypertension.  Particularly in light of the November 2006 diagnosis of pulmonary hypertension, which is not addressed in the examination report, an additional medical opinion addressing whether the Veteran's hypertension was caused or aggravated by his mitral valve regurgitation is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).  

	Headaches

The Veteran contends that he is entitled to service connection for headaches due to an in-service head injury in or around 1979.  At his November 2016 hearing, the Veteran maintained that while performing drill team segments at the Fort Myer Army Base, he was hit on the head with a rifle butt, which resulted in a two-inch gash and a minor concussion.  He reported that he was taken to Walter Reed Hospital and hospitalized for twenty-four hours.  At the hearing, the Veteran's representative maintained that there was no indication that VA had attempted to obtain such records, and she therefore requested that the Board remand the Veteran's claim to attempt to obtain them, as they are relevant to his claim.  Consistent with the Veteran's representative's assertion, it does not appear that VA attempted to obtain 1979 hospitalization records from Walter Reed Hospital.  Instead, as reflected in a February 2010 report of general information and VA formal finding on unavailability of records, it appears that VA attempted to obtain treatment records from the Miami VAMC.  Thus, on remand, the AOJ should attempt to obtain outstanding treatment records from the Walter Reed Hospital.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

	TDIU

As the remanded claims might have a bearing on the Veteran's claim for a TDIU, it is inextricably intertwined with them, and the Board will defer consideration of his TDIU claim until they are addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Make appropriate attempts to obtain any outstanding treatment records from the Veteran's hospitalization at the Walter Reed Hospital during his period of service with the U.S. Army from January 1978 to January 1981.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  

3.	After completing the development requested in number (1) above, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed hypertension disability.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:

The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed hypertension disability was caused OR aggravated by his service-connected mitral valve regurgitation.  

In rendering these opinions, the examiner should, at a minimum, consider and address the June 2010 VA examination report and October and November 2006 treatment records from the Landstuhl Regional Medical Center (contained in the Veteran's service treatment records), which include diagnoses of systemic hypertension and mild pulmonary hypertension.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected mitral valve regurgitation is found to aggravate his hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the July 2013 SSOC.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


